FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of May 2015 ELRON ELECTRONIC INDUSTRIES LTD. (Translation of Registrant’s Name into English) 3Azrieli Center, Triangle Building, 42nd Floor, Tel Aviv• ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FþForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark if the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: YesoNo o If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-(2):82- English Translation of Registrant’s Reports filed withthe Israeli Securities Authority onMay 14, 2015 in connection with the Registrant's Financial Results for the First Quarter of 2015. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELRON ELECTRONIC INDUSTRIES LTD. (Registrant) By: /s/Yaron Elad Yaron Elad VP & CFO Dated:May 14, 2015 3 Elron Electronic Industries Ltd. ("Elron" or the "Company") English Translation of Quarterly Report for the First Quarter of 2015 Part I Material Changes and Updates that Occurred in the Company's Business in the Three Months Ended March 31, 2015 Details according to Regulation 39A of the Israel Securities Regulations (Periodic and Immediate Reports), 1970 In this section: "Board of Directors Report" English Translation of Elron's Board of Directors Report for the First Quarter of 2015, included in Part II of this report. "Financial Statements" English Translation of Elron's Interim Consolidated Financial Statements for the Three Months Ended March 31, 2015, included in Part III of this report. "20-F Annual Report" Elron's Annual Report for 2014 filed with the SEC on Form 20-F. The rest of the terms in this report shall have the meaning ascribed to them in the 20-F Annual Report, unless stated explicitly otherwise. In accordance with reporting requirements in Israel, Elron filed an annual report for 2014 in Hebrew with the Israeli Securities Authority ("ISA Annual Report"), simultaneously with its 20-F Annual Report. For the convenience of the Company's U.S. based shareholders, in translating Part I of this report from Hebrew to English, changes and updates are given in reference to the 20-F Annual Report, rather than the ISA Annual Report filed in Hebrew. The matters described below are in addition to the developments and changes that occurred in the first quarter of 2015 that were described in the 20-F Annual Report. 1. Item 3D – Risk Factors: Risks Affecting Us and the Companies in Our Group 1.1. The Israeli Promotion of Competition and the Reducing of Centralization Law may adversely affect our business Elron has been included in the list of significant non-financial corporations and in the list of concentrated entities pursuant to the Israeli Promotion of Competition and the Reducing of Centralization Law, 5774-2013. Pursuant to the Concentration Law, inclusion in these lists bears significance to the separation between control over both significant non-financial corporations and significant financial corporations, to simultaneously serving as a director in these two types of corporations, to the allocation of rights in public assets (as defined in the Concentration Law), and more. 2. Item 4A – Information on the Company: History and Development of the Company Investment in Pocared Further to Item 4B regarding the $5 million investment in Pocared (including approximately $4.5 million invested by Elron), beginning February 2015, Elron began to consolidate Pocared's financial statements. Accordingly, Elron recorded a gain of approximately $10.1 million in the first quarter of 2015 with respect to the re-measurement of the fair value of Elron's shareholdings in Pocared prior to the consolidation. As a result, at the time of consolidation Elron recognized an intangible asset attributed mostly to in-process research and development in the amount of approximately $14.4 million. It should be noted, that in light of the anticipated delay in sample collection completion for the FDA trial Pocared is conducting (see below), as of the date of publication of this report, Pocared's shareholders, including Elron, have no commitment to any further investment in Pocared. See Note 3.A to the Financial Statements for further details. 2.2. Investments In the first quarter of 2015, Elron (directly and indirectly) invested approximately $10.7 million in group companies. For further details see Section 1.4 of the Board of Directors Report and Note 3 to the Financial Statements. 2.3. See Section 1.2 of the Board of Directors Report for details regarding developments in Elron during the period of this report and subsequently. 2 3. Item 4B – Business Overview: Our Main Group Companies 3.1. BrainsGate Further to Item 4B regarding currently available treatments and regarding the publication of several multicenter studies assessing the treatment of ischemic stroke with neurothrombectomy, a clot-retrieving catheter, several additional studies were recently published. In all, treatment with neurothrombectomy was tried on over 800 patients who participated in these studies, in a treatment window of up to 12 hours after stroke onset. The procedure was performed by experienced neurointerventionists, at stroke centers with appropriate infrastructure that perform a large number of neurothrombectomy procedures annually. Approximately 90% of the study participants were treated with neurothrombectomy combined with tPA, a drug treatment whose use is limited to a treatment window of 4.5 hours after stroke onset. These studies reported that neurothrombectomy is highly beneficial, while clinical benefit depends, among other things, on the following: rapid treatment, combined treatment with tPA, small infarct core, and evidence of salvageable brain tissue surrounding the infarct core. 3.2. Pocared Further to Item 4B in connection with Pocared's estimates as to the completion date of the FDA trial it is conducting to assess the efficacy of the first application of the system it developed (diagnosis of urinary tract infection), shortly before commencing the process of accelerated production of disposables of the sample processor, a manufacturing defect was discovered, resulting in a certain delay in the transition from slow manufacturing to mass production of disposables and consequently resulting in a delay in the sample collection rate. The source of the defect and the actions required in order to correct it have been analyzed by Pocared and in Pocared's estimation, the correction process could take between two and four months. Until the completion of the correction, the slow sample collection rate will continue. Until now, Pocared has collected approximately 9,100 samples out of the required 19,500 samples and it expects to transition to mass production of the disposable which will enable acceleration of the sample collection rate and to complete the sample collection process two months after correction of the defect instead of April of this year, as previously reported. 3 Pocared's above estimates are forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and are based on Pocared's estimations of its sample collection rate potential as of the date of this report, and information existing in Pocared on the date of this report. These estimates, in whole or in part, may not materialize, or may materialize in a manner materially different than expected. The principal factors that may affect this are developments in Pocared's field of operation, failure to obtain regulatory approvals to continue development, failure to meet goals, failure or delay in collecting the number of samples necessary to complete the trial, failure or delay in correcting the defect or the discovery of additional defects in the process, inability to realize technologies, modifications in technologies, modifications in business plan, goals and/or strategy, or if any risk associated with the course of the trial and its results occurs. 4. Item 7B – Major Shareholders and Related Party Transactions: Related Party Transactions 4.1. Services Agreement with DIC In April 2015, subsequent to the reporting date, and following approval of Elron's audit committee and board of directors, Elron's shareholders approved the extension and amendment of the Services Agreement with DIC for an additional three year period. Ari Bronshtein CEO Yaron Elad CFO May 14, 2015, Tel Aviv, Israel 4 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2015 1. Board of Directors' Analysis of the Company's Business 1.1. Company Description 1.1.1. General Elron Electronic Industries Ltd. ("Elron", the "Company") is an operational holding company focused on building technology companies. Elron's group of companies includes companies at various stages of development that are engaged in a variety of technology fields, such as developing medical devices and others. Elron's principal shareholder is Discount Investment Corporation Ltd. ("DIC") (50.32%), a company controlled by IDB Development Corporation Ltd. ("IDB"). Elron operates through consolidated companies (companies controlled by Elron and whose financial statements are consolidated with Elron's financial statements), associates (companies over which Elron has significant influence and which are included in its financial statements using the equity method), and other companies over which the Company does not have significant influence (included in the financial statements based on fair value) (the "Group Companies"). For details on the accounting method applied to the Group Companies in Elron's financial statements, Elron's holding percentage in the Group Companies, and their carrying value, see the annex to the Company's interim consolidated financial statements as of March 31, 2015 (the "Financial Statements"). The Financial Statements were prepared in accordance with International Financial Reporting Standards ("IFRS"). Due to the fact that as of May 14, 2015, the approval date of this report, the Company's board of directors did not have a chairman, on this date the board of directors authorized Ami Erel, a director at the Company, to sign the reports for the first quarter of 2015, including the Financial Statements, pro-forma statements and separate financial information, in lieu of the chairman of the board. 1.1.2. Main goal Elron's main goal is to build value for its shareholders by enhancing and exiting its Group Company holdings (whether through their sale or through the public listing of their shares), while simultaneously seeking new investment opportunities in technology companies. 1.1.3. Strategy In order to achieve this goal, Elron operates according to the following business strategy: · Identifying and exploiting investment opportunities in companies with innovative technology and significant exit potential, mainly in the field of medical devices. · Investing over the long term in order to maximize the possibility of enhancing the Group Companies' value. · Focusing on investments which afford Elron influence and active involvement in their management. · Actively enhancing the Group Companies' value by providing hands-on assistance to their management. · Exploiting opportunities to exit Group Companies. 1 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2015 1.1.4. RDC As part of its business strategy, Elron examines a broad range of cooperation and investment proposals, including through RDC – Rafael Development Corporation Ltd. ("RDC"), an Elron subsidiary. RDC has first rights to commercialize military technologies developed by Rafael – Advanced Defense Systems Ltd. ("Rafael") in civilian markets. RDC seeks to identify technology projects and invest in companies that will either make civilian use of Rafael's military technologies or which will benefit from Rafael's technology, know-how and expertise. 1.1.5. Group companies Elron's main Group Companies and its holding percentage in them as of the date of filing this report are as follows: · RDC (50.1%) - See description in section 1.1.4 above. · Pocared Diagnostics Ltd. (53%) ("Pocared") - Pocared is developing a real-time and automated system for infectious diseases diagnosis using optical technology, intended for use by major microbiological laboratories and hospitals, as an alternative to current microbiological practice of bacteria culturing. The system is designed to reduce the average diagnostic time and significantly increase output in comparison with current diagnostic practice.The system's first application is diagnosis of Urinary Tract Infection. · BrainsGate Ltd. (30%) ("BrainsGate") - BrainsGate is developing a system for treating ischemic stroke. The system operates by electrically stimulating a nerve center located behind the nasal cavity using a miniature implantable electrode, in order to increase blood flow to the brain. The system is intended to significantly lengthen the approved stroke treatment window to 24 hours post-symptom onset, and to provide a more effective treatment than is currently available. See Item 4.B – "Business Overview" of the Company's Annual Report for 2014 filed on Form 20-F with the Securities and Exchange Commission ("Elron's 2014 Annual Report") for details on the criteria for classifying a Group Company as a main company. Additional Elron Group Companies and its holding percentage in them as of the date of filing this report are, among others, as follows: · Notal Vision Inc. (21%) ("Notal Vision") - Notal Vision develops, manufactures and provides a system and services for remote monitoring of age-related macular degeneration, or AMD, patients at risk of vision loss, in order to enable early detection of visual changes before the disease progresses to the point of significant vision loss or blindness. · CartiHeal (2009) Ltd. (34%) ("CartiHeal") - Cartiheal is developing an implant for repairing cartilage and osteochondral defects in loadbearing joints, such as the knee. The implant's unique structure, comprising of marine aragonite with biological modifications, causes the implant to biodegrade, and promotes the regeneration of native cartilage and subchondral bone in its place. · Kyma Medical Technologies Ltd. (53% by RDC) ("Kyma") - Kyma is developing a remote patient monitoring system for chronic heart failure patients, in order to enable early treatment of pulmonary edema and reduce the need for unnecessary hospitalizations. · RDSeed Ltd. (100% by RDC) ("RDSeed") - RDSeed is an investment venture that incubates projects and invests in companies in the digital field. RDSeed's holdings as of the date of filing this report include: o Cloudyn Software Ltd. (55%) ("Cloudyn"), which provides solutions for the optimization of cloud computing costs and resources; o Bruwz Technologies Ltd. (31%) ("GetYou"), which developed a social app that enables people to understand how they are perceived by others; 2 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2015 o Page 2 Site Ltd. (“Otonomic”) (25%), which is developing a technology that enables any Facebook page owner to generate a website in a single click; o Open Legacy Technologies Ltd. (24%), which provides an open source solution for modernizing Legacy applications (AS400, Mainframe and Unix). · Jordan Valley Semiconductors Ltd. (19%) ("Jordan Valley") - Jordan Valley develops, manufactures, and provides metrology solutions for manufacturing process control in the microelectronics industry. · PlyMedia Israel (2006) Ltd. (27%) ("PlyMedia") - PlyMedia has developed and markets a digital advertising platform for ad networks. 1.1.6. Factors affecting the results of operations and capital resources As a holding company, Elron's operating results mainly derive from: · its share in the net losses of Group Companies; · gains or losses from exit transactions or changes in holdings, and revaluation of investments recorded based on fair value; · its corporate activities. Elron's capital resources in any given period are primarily affected by: · the extent of its investments; · proceeds from exit transactions; · available credit lines or loans; · dividends distributed to shareholders or received from Group Companies. Most of the Group Companies are technology companies which have not yet generated significant revenues, if at all, and which invest considerable resources in development and record losses. As a result, Elron has recorded and is expected to continue to record losses in respect of their ongoing operations, based on the accounting method applied to them in the Financial Statements. The technology field in which the Group Companies operate are characterized by a high degree of risk. The Group Companies' success is dependent, among other things, upon: their intellectual property and ability to protect it; their ability to raise financing; their ability to successfully complete their products' development and receive regulatory clearance to market them, including through clinical trials; their ability to make the transition from development to manufacturing stages; their ability to market their products on a significant commercial scale; their ability to develop additional products; and their ability to successfully compete in the markets in which they operate. Elron's ability to effect exit transactions at significant values is affected, among other things, by economic conditions, market conditions in the hi-tech and/or the medical devices industry, the status of the venture capital industry, the status of the capital markets, various contractual and regulatory restrictions, and is also dependent on management's ability to successfully lead exit transactions, and the circumstances and characteristics of the group company whose sale is being considered. In addition, Elron's and the Group Companies' ability to obtain external financing is affected by economic conditions, the status of the capital markets, and the status of the venture capital industry. 3 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2015 1.2. Description of Operations in the Period of this Report and Subsequently 1.2.1. Investments · In the first three months of 2015, Elron (directly and indirectly) invested approximately $10.7 million in the Group Companies. For further details see section 1.4 below and Note 3 to the Financial Statements. · Increase of holdings in Pocared - In February 2015, Elron and other shareholders invested in Pocared an amount of $5 million (Elron's share was approximately $4.5 million). Following the completion of this investment, Elron's holding in Pocared's outstanding shares increased to approximately 53%, and to approximately 50% on a fully diluted basis, and for the first time, Elron was granted the right to appoint a majority of the directors serving on the Board of Directors of Pocared. As a result and beginning February 2015, Pocared became a consolidated company and accordingly, Elron recorded a gain in the first quarter of 2015 in the amount of approximately $10 million with respect to the re-measurement of the fair value of Elron's shareholdings in Pocared prior to the consolidation. As of the approval date of this report, in light of the anticipated delay in sample collection completion for the United States Food and Drug Administration ("FDA") trial Pocared is conducting (see below), Pocared's shareholders, including Elron, have no commitment to any further investment in Pocared (for further details see Note 3.A to the financial statements). · Investment in BrainsGate - In January 2015, an investment agreement in BrainsGate in the amount of $26 million was signed. The investment round was led by a leading global healthcare products company, with the participation of additional shareholders of BrainsGate, including Elron. Elron's share in the total investment amount is approximately $7.8 million. The first installment in the amount of $11 million was invested immediately (Elron's share in the first installment was approximately $3.3 million). The second installment will be invested after follow up data of 600 patients participating in BrainsGate's clinical trial will be received, and subject to the decision by a majority of BrainsGate's investors, as stipulated in the agreement. Elron's holding in BrainsGate's outstanding share capital did not change after completion of the agreement (for further details see Note 3.B to the financial statements). 1.2.2. Developments in Main Group Companies · Pocared - Further to Item 4B in connection with Pocared's estimates as to the completion date of the FDA trial it is conducting to assess the efficacy of the first application of the system it developed (diagnosis of urinary tract infection), shortly before commencing the process of accelerated production of disposables of the sample processor, a manufacturing defect was discovered, resulting in a certain delay in the transition from slow manufacturing to mass production of disposables and consequently resulting in a delay in the sample collection rate. The source of the defect and the actions required in order to correct it have been analyzed by Pocared and in Pocared's estimation, the correction process could take between two and four months. Until the completion of the correction, the slow sample collection rate will continue. Until now, Pocared has collected approximately 9,100 samples out of the required 19,500 samples and it expects to transition to mass production of the disposable which will enable acceleration of the sample collection rate and to complete the sample collection process two months after correction of the defect instead of April of this year, as previously reported. Pocared's above estimates are forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and are based on Pocared's estimations of its sample collection rate potential as of the date of this report, and information existing in Pocared on the date of this report. These estimates, in whole or in part, may not materialize, or may materialize in a manner materially different than expected. The principal factors that may affect this are developments in Pocared's field of operation, failure to obtain regulatory approvals to continue development, failure to meet goals, failure or delay in collecting the number of samples necessary to complete the trial, failure or delay in correcting the defect or the discovery of additional defects in the process, inability to realize technologies, modifications in technologies, modifications in business plan, goals and/or strategy, or if any risk associated with the course of the trial and its results occurs. 4 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2015 1.2.3. Financing · As of the date of filing this report, Elron's and RDC's non-consolidated liquid resources amounted to approximately $82.3 million and $60.8 million, respectively. These amounts include Elron's and RDC's short term bank deposits in the amounts of $50.4 million and $34.5 million, respectively and other short term investments in securities by RDC in the amount of approximately $5.2 million. At this date Elron and RDC have no debt. 1.3. Results of Operations 1.3.1. Elron's main operating results For the three months ended March 31, 2015 For the three months ended March 31, 2014 For the year ended December 31, 2014 Unaudited Audited $ thousands Net income (loss) attributable to Elron's shareholders Net income (loss) per share attributable to Elron's shareholders (in $) As previously mentioned, the income and loss attributable to Elron's shareholders mainly comprises of: I) Elron's share in the losses of Group Companies, II) gains and losses from exit transactions, revaluation of investments, and changes in holdings, III) corporate operating expenses, IV) tax benefit (taxes on income):* For the three months ended March 31, 2015 For the three months ended March 31, 2014 For the year ended December 31, 2014 $ thousands Losses in respect of Group Companies: Elron's share in net losses of Group Companies ) ) ) Excess cost amortization (5 ) - ) Expenses from impairment of investments in Group Companies and financial assets - - ) Total ) ) ) Gain from exit transactions, changes in holdings, and revaluation of investments (net of tax) Corporate operating expenses ) ) ) Tax benefit (taxes on income) - ) ) Other ) ) ) Net income (loss) attributable to shareholders * The results summarized in the table are presented net of non-controlling interest. 5 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2015 I) Losses in respect of Group Companies Elron's share in the net losses of Group Companies: As previously mentioned, most of the Group Companies are technology companies which have not yet generated significant revenues, if at all, and which invest considerable resources in research and development and in marketing activities. According to accounting principles, these companies' investments in the development of their products are recorded as they occur in their statement of income as an increase in R&D expenses (insofar as these expenses are not capitalized as intangible assets as is permitted, according to accounting principles, only when technological feasibility has been established). Therefore, as the Group Companies increase their investments in order to develop their products and advance their business, they cause Elron to record greater losses in respect of its share in their losses. The loss Elron recorded in the first quarter of 2015 in respect of its share in the net losses of Group Companies (net of non-controlling interest) resulted mainly from the losses of Pocared, BrainsGate, CartiHeal and Kyma. The loss Elron recorded in the first quarter of 2014 in respect of its share in the net losses of Group Companies (net of non-controlling interest) resulted mainly from the losses of Pocared, BrainsGate and CartiHeal. II) Gain from exit transactions, changes in holdings, and revaluation of investments Gains and losses from exit transactions, changes in holdings, and revaluation of investments recorded at fair value in the first quarter of 2015 resulted mainly from a $10,120 thousand gain recorded due to the initial consolidation of Pocared (see section 1.2.1 above). Gains and losses from exit transactions, changes in holdings, and revaluation of investments recorded at fair value in the first quarter of 2014 resulted mainly from a $144,467 thousand gain (net of non-controlling interest) recorded due to the completion of the merger of Given Imaging Ltd. ("Given Imaging") ($106,818 thousand net of tax) (see Note 3.B.4.a to the annual consolidated financial statements as of December 31, 2014). 6 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2015 III) Corporate operating expenses Corporate operating expenses include general and administrative expenses. The decrease in corporate operating expenses in the first quarter of 2015 as compared with the first quarter of 2014 was mainly due to a decrease in payroll expenses due to the termination of the Company's former chairman's employment and due to a change in the NIS-USD exchange rate. IV) Tax Benefit (Taxes on Income) In the first quarter of 2015 no taxes on income were recorded. Taxes on income in the first quarter of 2014 resulted mainly from a tax expense due to the merger of Given Imaging and included approximately $29,000 thousand that were recorded due to the utilization of the deferred tax asset that was recorded in the fourth quarter of 2013, and approximately $7,500 thousand (net of non-controlling interest) current taxes recorded by RDC due to the merger of Given Imaging. 7 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2015 1.3.2. Analysis of the consolidated statements of profit and loss For the three months ended March 31, For the year ended December 31, Unaudited Audited $ thousands Explanation Income from sales 65 Income from sales includes revenues of Cloudyn, which increased the number of its customers and the average price it charged its customers. Gain from disposal and revaluation of group companies, and changes in holdings, net In the first quarter of 2015, this item included mainly a $10,120 thousand gain recorded from the initial consolidation of Pocared (see section 1.2.1 above) In the first quarter of 2014, this item included mainly a $175,019 thousand gain recorded as a result of the completion of the merger of Given Imaging. Financial income Financial income in the first quarter of 2015 resulted mainly from interest income on deposits and revaluation of other investments in securities. Financial income in the first quarter of 2014 resulted mainly from interest income on deposits. Total income Cost of sales 50 26 The increase in cost of sales is a result of the increase in Cloudyn's sales. Research and development expenses, net See analysis of Elron's and consolidated companies' operating expenses below. Selling and marketing expenses General and administrative expenses Equity in losses of associates, net Elron's share in the net losses of its associates results from its holdings in certain investments that are accounted for under the equity method. As most of the Group Companies are companies whose operations have not yet generated significant revenues, if at all, and invest considerable resources in research and development and in marketing activities, Elron expects to continue to record losses in respect of these companies' ongoing operations in accordance with the accounting method applied to them in Elron's financial statements. In addition, see the analysis of the results of operations of main associate below. Financial expenses Financial expenses in first quarter of 2015 resulted mainly from USD-NIS exchange rate fluctuations, primarily in NIS bank deposits held by RDC. Financial expenses in the first quarter of 2014 resulted mainly from commissions on the loan drawn down under the credit line agreement with Silicon Valley Bank, and from translation differences (the loan was repaid and the credit line was terminated in the first quarter of 2014). Other expenses, net - - Total expenses Income before taxes on income Taxes on income (7 ) ) ) Taxes on income in the first quarter of 2014 resulted mainly from the gain that was recorded due to the completion of the merger of Given Imaging. Net income Net income attributable to the Company's shareholders Net income (loss) attributable to non-controlling interest ) The net income or loss attributable to non-controlling interests results mainly from the share of the non-controlling interest in the gain or loss recorded by RDC. In the first quarter of 2015 the loss attributable to non-controlling interest resulted mainly from the share of the non-controlling interest in the current loss recorded by RDC in respect of the losses of its subsidiaries. In the first quarter of 2014 the net income attributable to non-controlling interest resulted mainly from the share of RDC's non-controlling interest in the gain RDC recorded due to the completion of the merger of Given Imaging. Basic and diluted net income per share attributable to the Company's shareholders (in $) 8 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2015 Operating Expenses Operating expenses in the first quarter of 2015 and 2014 amounted to $3,414 and $2,153 thousand, respectively, and comprised mainly of research and development expenses, net, selling and marketing expenses, and general and administrative expenses of Elron's and consolidated companies' corporate operations, as detailed below: For the three months ended March 31, $ thousands Explanation Corporate The decrease was mainly due to a decrease in payroll expenses due to the termination of the Company's former chairman's employment and due to a change in the NIS-USD exchange rate. RDC The increase was mainly due to increased activities related to locating, examining and incubating projects. RDSeed (1) The change was mainly due to an increase in the operating expenses of Cloudyn, due to theexpansion of its operations. This increase was offset by a decrease in the operating expenses of POSE P.O.S Ltd. ("POSE"), which downsized its operations in 2015. Pocared (2) - The operating expenses showing in the table are from the initial consolidation date and until the end of the first quarter. Pocared's operating expenses for the first quarter of 2015 in full and for the first quarter of 2014 were $2,289 and $2,745, respectively. The decrease resulted mainly from the fact that in the first quarter of 2014 Pocared incurred expenses in constructing systems to improve its sample collection process. Total (1) Includes the operating expenses of the subsidiaries Cloudyn and POSE. (2) From the date of initial consolidation in February 2015. 9 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2015 1.3.3. Analysis of the results of operations of main associate BrainsGate For the three months ended March 31, Unaudited $ thousands Explanation Loss BrainsGate is in the development stage and has not yet commenced sales. BrainsGate's losses mainly result from research and development expenses. The increase in loss in the first quarter of 2015 compared with the first quarter of 2014 was mainly due to an increase in share based payments expenses, due to recapitalization of BrainsGate's equity, as part of the investment agreement from January 2015 (see section 1.2.1 above and Note 3.B to the financial statements. For details in regard with Pocared's results of operations, which was a main associate until the date of initial consolidation, see section 1.3.2 above. 10 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2015 1.4. Financial Position, Liquidity and Capital Resources Financial position March 31, 2015 December 31, 2014 Unaudited Audited $ thousands Total assets in the consolidated statement of financial position Investments in associates and financial assets measured at fair value Current assets Intangible assets, net Current liabilities Equity including non-controlling interest Total equity at March 31, 2015 was $201,404 thousand, representing approximately 97% of the total assets in the statement of financial position, compared with $192,777 thousand at December 31, 2014, representing approximately 97% of total assets in the statement of financial position. The increase in equity resulted mainly from the gain recorded and the increase in non-controlling interests following the initial consolidation of Pocared (see section 1.2.1 above). This increase was partially offset by Elron's share in losses of associates. Consolidated working capital at March 31, 2015 amounted to $146,917 thousand, compared with $155,412 thousand at December 31, 2014. The decrease in working capital resulted from the decrease in cash balance due to investments in subsidiaries and associates (as detailed below). The increase in intangible assets resulted mainly from a $14,387 thousand increase resulting from the initial consolidation of Pocared in February 2015 (see section 1.2.1 above). Elron's and RDC's primary cash flows (1) For the three months ended March 31, 2014 For the three months ended March 31, 2014 Unaudited $ thousands Investments in Elron's and RDC's group companies (1) ) ) Proceeds from disposal of Elron's and RDC's non-current investments Repayment of Elron's debt - ) (1) The amounts presented include RDC's and RDseed's cash flows in full (100%) in addition to Elron's cash flows, but exclude the cash flows of their subsidiaries. 11 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2015 Cash balance Consolidated liquid resources at March 31, 2015 amounted to $151,795 thousand (including short term bank deposits and other investments in securities in the total amount of approximately $100,195 thousand), compared with $159,914 thousand at December 31, 2014 (including short term bank deposits in the amount of approximately $93,951 thousand). Elron's and RDC's non-consolidated liquid resources at March 31, 2015 amounted to $83,749 and $60,353 thousand, respectively (as mentioned above Elron's and RDC's liquid resources as of March 31, 2015 included short term bank deposits and other investments in securities in the total amount of approximately $60,508 and $39,687 thousand, respectively). Elron's and RDC's non-consolidated liquid resources at December 31, 2014 amounted to $93,378 and $63,102 thousand, respectively (as mentioned above Elron's and RDC's liquid resources as of December 31, 2014 included short term bank deposits in the amount of approximately $60,360 and $33,591 thousand, respectively). Uses of cash The main uses of cash in the first quarter of 2015 were investments and loans to Group Companies in the amount of $9,018 thousand by Elron, and $1,698 thousand by RDC. Furthermore, cash was used to pay corporate and RDC's operating expenses, as detailed above in section 1.3.2. The main uses of cash in the first quarter of 2014 were investments and loans to Group Companies in the amount of $6,939 thousand by Elron, and $1,200 thousand by RDC. Furthermore, cash was used to pay corporate and RDC's operating expenses, as detailed above in section 1.3.2. In addition, Elron repaid its entire debt to Silicon Valley Bank in the amount of $4,000 thousand as mentioned below. Investments in Group Companies during the first quarter of 2015 and 2014 are summarized in the following table (see also Note 3 to the Financial Statements for additional details regarding investments in Group Companies): Elron RDC For the three months ended March 31, 2015 For the three months ended March 31, 2014 For the three months ended March 31, 2015 For the three months ended March 31, 2014 Unaudited $ thousands Consolidated Companies (1) Pocared (2) - - POSE - - 73 73 Associates and Other Investments BrainsGate - - - Kyma - - Cartiheal - - - Other - - - Total investments (1) The amounts exclude RDC's investment in RDSeed in the amount of $3,000 thousand in the first quarter of 2014. This investment does not affect the cash included in the Financial Statements. (2) Consolidated for the first time from February 2015. 12 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2015 Proceeds from the disposal of Elron's and RDC's non-current investments In the first quarter of 2015 Elron did not receive cash in material amounts from the disposal of investments. Proceeds Elron and RDC received from the disposal of non-current investments in the first quarter of 2014 mainly included proceeds Elron and RDC received in the amount of approximately $204,000 thousand and approximately $61,000 thousand (net of tax), respectively, as a result of the completion of the merger of Given Imaging. Main Group Companies' cash flows Cash flows from operating activities (1) Cash balance For the three months ended March 31, 2015 For the Three months ended March 31, 2014 As of March 31, As of December 31, Unaudited Audited $ thousands BrainsGate ) ) Pocared ) ) (1)In accordance with US-GAAP. 2. Market Risk Exposure and Management 2.1. Report on Linkage Bases Presented below is the Company's consolidated linkage balance at March 31, 2015, December 31, 2014, and March 31, 2014. As of March 31, 2015 ($ thousands) (unaudited) NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Bank deposits - - Other investments in securities, net - - - Other accounts receivable 63 Investments in associates - - - Other investments measured at fair value - - - Property, plant andequipment, net - - - Intangible assets, net - - - Total assets 63 Liabilities (1) Trade payables - 63 - Other account payables - 86 Long-term taxes - 86 Total liabilities (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. 13 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2015 As of December 31, 2014 ($ thousands) (audited) NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Other accounts receivable 45 72 Bank deposits - Investments in associates - - - Other investments measured at fair value - - - Property, plant andequipment, net - - - 79 79 Intangible assets, net - - - Total assets Liabilities (1) Trade payables - 23 - Other account payables - 72 Total liabilities - 72 (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. As of March 31, 2014 ($ thousands) (unaudited) NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Other accounts receivable 57 Investments in associates - - - Other investments measured at fair value - - - Property, plant andequipment, net - - - 72 72 Intangible assets, net - - - Other long-term receivables - 28 - Total assets 57 Liabilities (1) Trade payables - 31 - Other account payables - Long-term taxes - - - Total liabilities - (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. 14 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2015 2.2. Sensitivity Tests of Financial Instruments The following tables describe sensitivity tests of the fair value of financial instruments included in the Financial Statements that are held by the Company and its subsidiaries, in accordance with changes in market factors. The following comments should be considered with regards to the tables below: 1. The exchange rates used in the sensitivity tests are the closing rates on the day of calculation. 2. For details regarding the influence of exchange rate changes on financial assets and liabilities, see the reports on linkage bases above. 3. Sensitivity tests for the influence of NIS interest rate changes and value of other short term investments in securities were not presented due to their negligible influence on their fair value. I. Sensitivity tests of balances as of March 31, 2015 Sensitivity test of changes in share prices of other investments measured at fair value Gain (loss) from changes in dollar interest rates Increase Decrease Fair value 2% absolute value 10% 5% 0% interest 10% 5% $ thousands Short term bank deposits ) ) ) 20 10 Gain (loss) from changes in the price of shares Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Other investments measured at fair value ) ) 15 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2015 II. Sensitivity tests of balances as of December 31, 2014 Sensitivity test of changes in share prices of other investments (measured at fair value Gain (loss) from changes in dollar interest rates Increase Decrease Fair value 2% absolute value 10% 5% 0% interest 10% 5% $ thousands Short term bank deposits ) ) ) 43 21 Gain (loss) from changes in the price of shares Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Other investments measured at fair value ) ) II. Sensitivity tests of balances as of March 31, 2014 Sensitivity test of changes in share prices of other investments (measured at fair value Gain (loss) from changes in the price of shares Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Other investments measured at fair value ) ) Changes in dollar interest rates as of March 31, 2014 would not have significantly changed the fair value of financial instruments. Ami Erel Director * Ari Bronshtein CEO May 14, 2015, Tel Aviv * Authorized by the board of directors to sign this report in lieu of the chairman of the board, see section 1.1.1 above. 16 Elron Electronic Industries Ltd. Part III English Translation ofInterim Consolidated Financial Statements As of March 31, 2015 Unaudited Elron Electronic Industries Ltd. Interim Consolidated Financial Statements as of March 31, 2015 Contents Page Auditors' Review Report F - 2 Consolidated Statements of Financial Position F - 3-F - 4 Consolidated Statements of Income F - 5 Consolidated Statements of Comprehensive Income F - 6 Consolidated Statements of Changes in Equity F - 7 - F - 9 Consolidated Statements of Cash Flows F - 10 - F - 11 Notes to the Interim Consolidated Financial Statements F - 12 -F - 19 Annex to the Interim Consolidated Financial Statements - Details relating to investments in the interim consolidated financial statements as of March 31, 2015 F - 20 Kost Forer Gabbay & Kasierer 3 Aminadav St. Tel-Aviv 6706703, Israel Tel: +972-3-6232525 Fax: +972-3-5622555 ey.com Auditors' review report to the shareholders of Elron Electronic Industries Ltd. Introduction We have reviewed the accompanying financial information of Elron Electronic Industries Ltd. ("the Company") and its subsidiaries, which comprises the interim consolidated statement of financial position as of March31, 2015 and the related interim consolidated statements of income, comprehensive income, changes in equity and cash flows for the three months then ended. The Company's board of directors and management are responsible for the preparation and presentation of interim financial information for this period in accordance with IAS 34, "Interim Financial Reporting". Our responsibility is to express a conclusion on this interim financial information based on our review. We did not review/audit the interim financial information of certain associates, the investment in which at equity, amounted to approximately $ 0.6 and $ 0.9 Million as of March31, 2015 and December 31, 2014, respectively, and the Company's share in their losses amounted to approximately $ 0.4 and $ 0.6 Million for the three month period ended March 31, 2015 and for the year ended December 31, 2014, respectively. The interim financial information of those companies was reviewed by other auditors, whose review reports have been furnished to us, and our conclusion, insofar as it relates to the financial information in respect of those companies, is based on the review/audit reports of the other auditors. Scope of review We conducted our review in accordance with Review Standard 1 of the Institute of Certified Public Accountants in Israel, "Review of Interim Financial Information Performed by the Independent Auditor of the Entity." A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review and the reports of other auditors nothing has come to our attention that causes us to believe that the accompanying interim financial information is not prepared, in all material respects, in accordance with IAS 34. In addition to the abovementioned, based on our review and the reports of other auditors, nothing has come to our attention that causes us to believe that the accompanying interim financial information does not comply, in all material respects, with the disclosure requirements of Chapter D of the Securities Regulations (Periodic and Immediate Reports), 1970. Tel-Aviv, Israel KOST FORER GABBAY & KASIERER May 14, 2015 A Member of Ernst & Young Global F - 2 Consolidated Statements of Financial Position March 31 December 31 Unaudited Audited $ thousands Current assets Cash and cash equivalents Bank deposits - Other investments in securities, net - - Other accounts receivable Non-current assets Investments in associates Other investments measured at fair value Property, plant and equipment, net 72 79 Intangible assets, net (see Note 3.A) Total assets The accompanying notes are an integral part of the interim consolidated financial statements. F - 3 Consolidated Statements of Financial Position March 31 December 31 Unaudited Audited $ thousands Current liabilities Trade payables Other accounts payable Long-term liabilities Long term tax liability - Equity attributable to the Company's shareholders Issued capital Share premium Capital reserves ) Retained earnings (accumulated deficit) ) ) Non-controlling interests Total equity Total liabilities and equity The accompanying notes are an integral part of the interim consolidated financial statements. Ami Erel Ari Bronshtein Yaron Elad Director *) Chief Executive Officer Vice President & Chief Financial Officer Approval date of the interim consolidated financial statements: May 14, 2015 * Authorized by the board of directors to sign these financial statements in lieu of the chairman of the board, see Note 1. F - 4 Consolidated Statements of Income For the three months ended March 31 For the year ended December 31 2014 Unaudited Audited $ thousands (except for net income per share data) Income Income from sales 65 Gain from disposal and revaluation of investee companies and changes in holdings, net(see Note 3.A) Financial income Expenses Cost of sales 50 26 Research and development expenses Selling and marketing expenses General and administrative expenses Equity in losses of associates, net Financial expenses Other expenses, net - - Income before taxes on income Taxes on income (7 ) ) ) Net income Attributable to: The Company's shareholders Non-controlling interests ) Net income per share attributable to the Company's shareholders (in $) Basic and diluted net income per share The accompanying notes are an integral part of the interim consolidated financial statements. F - 5 Consolidated Statements of Comprehensive Income For the three months ended March 31 For the year ended December 31 2014 Unaudited Audited $ thousands Net income Other comprehensive loss (net of tax): Amounts that would never be reclassified to profit or loss: Loss from financial assets measured at fair value through other comprehensive income, net ) ) ) Total loss that would never be reclassified to profit or loss ) ) ) Total gain that would be reclassified to profit or loss under certain conditions - - - Total other comprehensive loss ) ) ) Total comprehensive income (loss) Attributable to: Company's shareholders Non-controlling interests ) The accompanying notes are an integral part of the interim consolidated financial statements. F - 6 Consolidated Statements of Changes in Equity Attributable to the Company's shareholders Issued capital Share Premium Capital reserve for transaction with controlling shareholders Capital reserve for financial assets measured at fair value through other comprehensive income Capital reserve from transactions with non-controlling interests Accumulated deficit Total Non- controlling interests Total equity Unaudited $ thousands Balance at January 1, 2015 (audited) ) ) Total comprehensive income (loss) - - - ) - ) Share-based payments in respect of awards issued by subsidiaries - 6 6 Non-controlling interests created due to initially consolidated company (Note 3.A) - Sale of financial assets measured at fair value through other comprehensive income - ) - - - Balance at March 31,2015 ) ) The accompanying notes are an integral part of the interim consolidated financial statements. F - 7 Consolidated Statements of Changes in Equity Attributable to the Company's shareholders Issued capital Share Premium Capital reserve for transaction with controlling shareholders Capital reserve for financial assets measured at fair value through other comprehensive income Capital reserve from transactions with non-controlling interests Retained earnings (accumulated deficit) Total Non- controlling interests Total equity Unaudited $ thousands Balance at January 1, 2014 (audited) ) ) Total comprehensive income (loss) - - - ) - Share-based payments in respect of awards issued by subsidiaries - 13 13 Sale of financial assets measured at fair value through other comprehensive income - ) - - - Balance at March 31, 2014 ) The accompanying notes are an integral part of the interim consolidated financial statements. F - 8 Consolidated Statements of Changes in Equity Attributable to the Company's shareholders Issued capital Share Premium Capital reserve for transaction with controlling shareholders Capital reserve for financial assets measured at fair value through other comprehensive income Capital reserve from transactions with non-controlling interests Accumulated deficit Total Non- controlling interests Total equity $ thousands Balance at January 1, 2014 ) ) Total comprehensive income (loss) - - - ) - Share-based payments in respect of awards issued by subsidiaries - 38 38 Dividend to equity holders of the Company - ) ) - ) Investmentofnon-controlling interests in consolidated company - Investment in subsidiaries by RDC - 23 - 23 ) ) Sale of financial assets measured at fair value through other comprehensive income - ) - - - Balance at December 31, 2014 ) ) The accompanying notes are an integral part of the interim consolidated financial statements. F - 9 Consolidated Statements of Cash Flows For the three months ended March 31 For the year ended December 31 2014 Unaudited Audited $ thousands Cash flows from operating activities Net income Adjustments to reconcile net income (loss) to net cash used in operating activities: Adjustment to the profit or loss items: Depreciation and amortization 66 Financial expenses, net 3 Stock based compensation and changes in liability in respect of options 6 - ) Impairment of intangible assets - - Loss (gain) from disposal and revaluation of investee companies and changes in holdings, net ) ) ) Equity in losses of associates, net Taxes on income 7 Other ) Changes in Assets and Liabilities: Increase in other accounts receivable ) ) ) Increase (decrease) in trade payables 24 48 ) Increase (decrease) in other accounts payable ) Cash paid and received during the period for: Interest paid - ) ) Interest received 35 70 35 58 Net cash used in operating activities ) ) ) The accompanying notes are an integral part of the interim consolidated financial statements. F - 10 Consolidated Statements of Cash Flows (Cont.) For the three months ended March 31 For the year ended December 31 Unaudited Audited $ thousands Cash flows from investment activities Purchase of property and equipment (6
